SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report: September 8th, 2011 ATLANTIS TECHNOLOGY GROUP (Exact Name of Registrant as Specified in its Charter) Nevada 0-16286 95-4082020 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2533 N. Carson Street Carson City, NV 89706 (Address of principal executive offices) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers a) On September 7th, 2011, Christopher M Dubeau resigned as CEO and Chairman of the Board. b) On May 23rd, 2011, Frederick Ganem resigned as Director. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATLANTIS TECHNOLOGY GROUP September 8th, 2011 /s/ Christopher M Dubeau Date Christopher M Dubeau
